Citation Nr: 0844818	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-08 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dental disorder 
include as secondary to service-connected diabetes mellitus 
for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from April 2004 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO) which denied the 
benefits sought on appeal.

The veteran's present claim for service connection for a 
dental disorder is for compensation purposes only.  In a 
January 2005 statement of the case, the RO informed the 
veteran that his claim for VA dental treatment was referred 
to the VA Medical Center Dental Clinic for treatment purposes 
only.  The Board notes that VA treatment records dated in 
2006 and 2007 show that the veteran has been in receipt of 
Class III dental treatment.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in October 2008; the 
hearing transcript has been associated with the claims file.  

The issue of entitlement to service connection for a dental 
disorder include as secondary to service-connected diabetes 
mellitus for compensation purposes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not shown to be 
etiologically related to active service.  

2.  The veteran's tinnitus is not shown to be etiologically 
related to active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred or aggravated therein. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 4.87 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a January 2006 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in March 2006.  
The RO readjudicated the case in April 2006, January 2007, 
May 2007, and September 2007 supplemental statements of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  During the veteran's Board hearing, his representative 
indicated that an additional VA opinion was warranted to 
address the veteran's bilateral hearing loss and tinnitus.  
The Board upon reviewing the May 2004 VA opinion finds that 
it is clear and it is sufficient to properly adjudicate this 
matter.  VA has provided the veteran with every opportunity 
to submit evidence and arguments in support of his claim, and 
to respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Service treatment records contain no complaints or diagnoses 
relating to hearing loss or tinnitus.  Audiological 
evaluations, completed at the time of the veteran's March 
1966 enlistment and April 1968 separation, reflect normal 
hearing.

The Board notes that prior to November 1967, audiometric 
results in service department records were reported in 
standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left in each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

On the March 1966 enlistment audiological evaluation, 
puretone thresholds in decibels were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-5 (5)
NR
0 (5)
LEFT
-10 (5)
-10 (0)
-5 (5)
NR
0 (5)

On the April 1968 separation audiological evaluation, 
puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
NR
5
LEFT
5
0
0
NR
0

The veteran claims that he has bilateral hearing loss and 
tinnitus due to noise exposure during his service in Vietnam.  
The veteran has reported in various lay statements, during 
his VA examination, and during his Board hearing that he was 
exposed to aircraft noise from working on an airstrip, noise 
from helicopters, and noise from gun fire and mortar rounds.  
During the veteran's October 2008 Board hearing, he reported 
that he first noticed his hearing loss and tinnitus in 
service.  He reported that his wife noticed that he had 
hearing problems when he returned from service.  At the time 
of the veteran's October 2008 Board hearing, he reported that 
he had been issued hearing aids through VA.  

The earliest post-service medical evidence of hearing loss or 
tinnitus is a February 2004 VA audiological examination.  The 
February 2004 VA examiner stated that an audiogram, completed 
before the veteran left active duty, was within normal 
limits.  The veteran noted that his separation audiogram 
shows that his hearing levels had decreased.  He reported 
bilateral tinnitus, described as a constant hissing sound.  
He also noted that he heard "crickets."  He had no history 
of ear infections, ear surgery, or hearing aid use at that 
time.  The veteran reported that he was exposed to noise from 
gun fire, mortars, artillery, helicopters, C130 planes, and 
diesel trucks in service.  He did not use hearing protection 
during that time.  He denied any history of occupational 
noise exposure.  He noted a history of hunting once a year 
for two days for two years with the use of hearing 
protection.  He denied any familial history of hearing loss. 

On authorized VA audiological evaluation in February 2004, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
60
75
LEFT
25
20
20
70
95

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 100 percent in the left ear.  
The veteran was diagnosed with sensorineural hearing loss.  
The examiner stated that due to the absence of the claims 
file, and opinion could not be rendered at that time.  

A supplemental VA medical opinion was provided in May 2004 by 
the Chief of Audiology.  He stated that the claims file was 
made available for review and was reviewed.  He stated that 
there was no evidence of hearing loss and/or tinnitus in the 
veteran's service medical records.  Induction and separation 
audiometric information showed normal hearing.  Furthermore, 
there was no evidence of hearing loss and/or tinnitus 
proximate to his discharge from the military.  The VA 
audiologist stated that the veteran's complaints of hearing 
loss and tinnitus were too remote from service to be related.  
He opined that it is less likely than not that the veteran's 
complaints of hearing loss and tinnitus are related to 
military noise exposure.  

The February 2004 VA audiological evaluation clearly shows 
that the veteran has current bilateral hearing loss which 
amounts to a disability for VA purposes under 38 C.F.R. § 
3.385.  However, bilateral hearing loss and tinnitus are not 
shown to have been incurred in service.

The veteran has reported having hearing difficulties while in 
service, and he is certainly capable of providing such lay 
observations.  Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994) (lay evidence is competent to establish features or 
symptoms of injury or illness).  As a layperson, he is not, 
however, competent to say he had a diagnosed hearing loss 
during service.  Although the veteran reported, at the time 
of his February 2004 VA examination, that service treatment 
records reflect a decrease in hearing; a review of his 
audiograms based on the ISO-ANSI standards show that hearing 
levels had not decreased from the time of his entrance to his 
separation from service.  The veteran's separation 
examination reflects normal hearing at the time of his 
discharge.  There was no mention of tinnitus.  Sensorineural 
hearing loss did not manifest within one year of separation 
from service.  

The earliest medical evidence of a hearing loss disability 
and tinnitus was in February 2004.  No nexus has been 
established between the veteran's current hearing loss and 
tinnitus and noise exposure in service.  A VA audiologist 
clearly opined that it is less likely than not that the 
veteran's complaints of hearing loss and tinnitus are related 
to military noise exposure.  According to CAVC, "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  The credibility and 
weight to be attached to these opinions is within the 
province of the Board.  Id.  The Board finds that the May 
2004 VA opinion provides the most probative evidence with 
respect to the etiology of the veteran's hearing loss and 
tinnitus in this case.  The opinion was based on a review of 
the claims file, and the audiologist gave a clear statement 
of reasons and bases for his opinion.  In light of the 
foregoing, the Board finds that service connection for 
bilateral hearing loss and tinnitus is not warranted. 

In making this determination, the Board has considered the 
veteran's own statements in support of his claims.  However, 
medical evidence of record does not relate current bilateral 
hearing loss or tinnitus to service.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).


C.  Conclusion

Although the veteran does have current diagnoses of bilateral 
hearing loss and tinnitus, medical evidence of record does 
not show that these disabilities were incurred or aggravated 
in service.  Sensorineural hearing loss did not manifest 
within a year following the veteran's separation from 
service, and no nexus has been established between the 
veteran's current disabilities and his service.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the veteran has bilateral hearing loss 
etiologically related to active service.  The preponderance 
of the evidence is against finding that the veteran has 
tinnitus etiologically related to active service.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO should provide the veteran with additional VCAA 
notice, which advises the veteran of the evidence needed to 
substantiate a claim for service connection for a dental 
disability for compensation purposes.

The VCAA requires that VA make reasonable efforts to obtain 
relevant records that the claimant has adequately identified 
and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 
2002).  

During the veteran's October 2008 Board hearing, he indicated 
that he continued to receive dental treatment at the VA 
medical center.  The RO should obtain any outstanding VA 
medical records and associate them with the claims file.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).   A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The veteran claims that he has a current dental disorder 
secondary to his service-connected diabetes mellitus.  See 
38 C.F.R. § 3.310.  It is possible to establish secondary 
service connection for a dental disability, but the basic 
service connection rules for dental disorders still apply.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, and 
not for compensation purposes.  38 C.F.R. § 3.381 (a).  
Dental disorders that may be compensable include 
irreplaceable missing teeth, and disease and damage to the 
jaw.  See 38 C.F.R. § 4.150.  The Board notes, however, that 
ratings under Diagnostic Code 9913 (loss of teeth) apply only 
to bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease.  See 38 C.F.R. § 4.150, Diagnostic Code 
9913.

VA treatment records dated in 2006 and 2007 show that the 
veteran was seen for the placement of a crown due to a 
dislodged filling, cementation and replacement of crowns that 
had fractured or dislodged, and for extraction of teeth where 
the crowns were not replaceable.  

The Board finds that a comprehensive VA dental examination is 
necessary to determine if the veteran has any current dental 
disorders secondary to service-connected diabetes mellitus, 
as well as any missing teeth that were likely extracted due 
to disease or pathology and cannot be restored by suitable 
prosthesis.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should send the veteran 
additional VCAA notice, which advises him 
of the evidence needed to substantiate a 
claim for service connection for a dental 
disorder for compensation purposes.

2.  The RO should obtain any outstanding 
dental treatment records from the VA 
Medical Center in Crownpoint, Indiana, and 
should associate them with the claims 
file.  If the search for such records has 
negative results, the RO should notify the 
veteran and place a statement to that 
effect in the veteran's claims file.

3.  Following the receipt of any additional 
dental records, the veteran should be 
afforded a VA dental examination to 
determine if the veteran has any qualifying 
dental disorders secondary to service-
connected diabetes mellitus.  The claims 
folder should be made available to the 
examiner for review before the examination.  
The examiner should respond to the 
following: 

a).  Identify all currently diagnosed 
dental disorders as well as any missing 
teeth;

b).  State whether it is at least as likely 
as not that any identified dental disorders 
are proximately due to or the result of, or 
permanently aggravated by, service-
connected diabetes mellitus;

c).  State whether the veteran has any 
missing teeth that cannot be restored by 
suitable prosthesis;

d).  State whether it is at least as 
likely as not that any  missing teeth were 
likely extracted due to disease or 
pathology. 

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence. If 
the benefit sought is not granted, the RO 
should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


